Holcomb, J.
(dissenting)—It seems to me that this decision is utterly unsound.
Prior to 1909, the statute provided:
*129“An action against a corporation may be brought in any county where the corporation has an office for the transaction of business, or any person resides upon whom process may be served against such corporation. . . . ” Bal. Code, § 4854.
In 1909, this statute was amended so as to read: (Rem. Code, §206), as follows:
“An action against a corporation may be brought in any county where the corporation transacts business or transacted business at the time the cause of action arose; or in any county where the corporation has an office for the transaction of business, or any person resides upon whom process may be served against such corporation, unless otherwise provided in this code.” (Italics mine.)
As pointed out by Mr. Justice Mount in Strandall v. Alaska Lumber Co., 73 Wash. 67, 131 Pac. 211, the words “where the corporation transacts business or . transacted business at the time the cause of action arose” were inserted into the previous statute evidently for the purpose of authorizing suits to be brought in the county where the corporation transacts business, whether it has an office for that purpose in such county or not.
The present decision would practically eliminate the amendatory provisions of the act of 1909, found in § 206, and prevent such corporation as the relator, which is doing a banking and trust business, from being-sued in any county other than the county where it has its office or any person resides upon whom process may be served against such corporation.
It is said in the majority opinion that the business of operating its land as a farm or orchard in Okanogan county is not a part of relator’s corporate business, and therefore is not transacting business in Okanogan county within the statutory meaning of the term. This *130reasoning is fallacious because tbe relator, although a bank and trust company, has power incidental to its principal powers of acquiring land through foreclosure and otherwise; of doing business in any county of the state, and incidentally, of managing its lands, actively for the purpose of profit, as. it has done in this case for two years. These are certainly incidental powers, and therefore transactions under them constitute “transacting business” within the meaning of the statute.
It is to be presumed the corporation acts only in conformity with its charter powers, and that all its transactions are authorized.
If this reasoning is not correct, then all those who have dealt with the relator as a farmer or orchardist, such as those who furnished supplies and materials for the operation of its farm or orchard, having any controversy with the relator as to the amount due for such supplies and materials, would be obliged to go to King county, the county of relator’s residence, in order to maintain an action against it, because it has not been doing business in Okanogan county with these persons with whom it dealt directly and made express or implied contracts.
In my opinion, the statute, Bern. Code, § 206, should receive a liberal construction as to what is the “transaction of business ” by a corporation in a county, rather than a strained one. It is evident that the legislature had that in view when enacting § 206. It is no more unjust, or a matter of hardship, upon a corporation transacting any kind of business, either primary or incidental to its corporate powers, to be sued and jurisdiction maintained in a county other than the county of its residence, than it was to require it to go to Okanogan county to maintain its action to foreclose its mortgage upon lands in Okanogan county.
*131It seems to me that the suggestion of respondents that § 206 should he construed so that a corporation may be sued in the county where it transacts business “upon all matters growing out of the business so transacted in such county,” is correct, and that that rule would prevent injustice or hardship and would be calculated to best meet the needs of all concerned.
For these reasons I dissent.
Parker, C. J., concurs with Holcomb, J.